Citation Nr: 1637365	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  11-23 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial, compensable evaluation for hearing loss of the left ear.

2.  Entitlement to service connection for hearing loss of the right ear.

3.  Entitlement to service connection for asbestosis.

4.  Entitlement to service connection for a right ankle condition.

5.  Entitlement to service connection for a left ankle condition.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for asthma.

8.  Entitlement to service connection for Hepatitis C.

9.  Entitlement to service connection for chronic headaches.

10.  Entitlement to service connection for chronic fatigue.

11.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to October 1980.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The issues of increased rating for left ear hearing loss, and service connection for asbestosis, bilateral ankle condition, hypertension, asthma, Hepatitis C, chronic headaches, and chronic fatigue are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the Veteran has a right ear hearing loss disability that is etiologically related to a disease, injury, or event which occurred in service.

2.  The evidence is in equipoise as to whether the Veteran has tinnitus that is etiologically related to a disease, injury, or event which occurred in service.


CONCLUSIONS OF LAW

1. Service connection for a right ear hearing loss disability is warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

2.  Service connection for a tinnitus disability is warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims for service connection for a right ear hearing loss disability and tinnitus, VA has met all statutory and regulatory notice and duty to assist provisions.  As the Board is granting this issue, further discussion of the VCAA is unnecessary.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Legal Criteria

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).  When a chronic disease becomes manifest to a degree of 10 percent within one year of a veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

Hearing Loss and Tinnitus

Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post- service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet App 155, 159 (1993).

In this case, the Veteran is service-connected for left ear hearing loss disability.  In rendering that decision, the RO has conceded that the Veteran was exposed to acoustic trauma during service, as that decision was based on an April 2009 VA examination which found left ear hearing loss likely related to in-service noise exposure.

Further, the VA examination conducted has established that the Veteran suffers from a current right ear hearing loss disability-sensorineural hearing loss-as described in 38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The April 2009 VA examination reveals right ear 40 decibel reading at 2000 Hertz.

Thus, the question before the Board is whether the Veteran's right ear hearing loss is more likely than not incurred in or aggravated by his military service; the Board concludes the evidence is in equipoise to support the Veteran's claim.

The Veteran appeared for a VA examination as to hearing loss in April 2009.  The examiner opined that given the Veteran's right ear hearing was within normal limits at the separation examination and given the lack of any frequency specific testing from the year after service indicating that hearing loss had manifested to a compensable degree of severity, the current right ear hearing loss is less likely as not due to noise exposure in the military.

However, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Veteran's separation examination reflects for the right ear 30 decibels for 250 frequency and 25 decibels for 500 frequency.  This indicates some degree of hearing loss as well as worsening during service as the entrance examination reflects 10 decibels at 500 frequency.  The Veteran also reported hearing loss on his separation exam.  

As such, weighing the April 2009 VA examiner's opinion with the evidence which shows right ear hearing loss manifested during service, the Board finds the evidence in equipoise; when the evidence is in equipoise, the Veteran prevails on the claim.

Further, the VA examiner stated that regarding tinnitus, given its late date of reported onset, it can be stated that it is less likely as not due to noise exposure in the military.  In August 1976 STRs, the Veteran reported ringing of the ears.  The Veteran has also stated that he has suffered from tinnitus since his service.  The Veteran is competent as a layperson to testify to suffering from tinnitus since service.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  

As such, weighing the April 2009 VA examiner's opinion with the evidence which shows tinnitus manifested during service and the Veteran's lay statements, the Board again finds the evidence in equipoise; when the evidence is in equipoise, the Veteran prevails on the claim.

The preponderance of the evidence is for the Veteran's claims for right ear hearing loss and tinnitus and the doctrine of reasonable doubt is applicable in the instant appeals.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for hearing loss of the right ear is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

In regard to the remaining claims, further evidentiary development is required.

The Veteran, in a March 2009 statement, indicated that he received treatment at the VAMCs in Oakland, California, Birmingham, Alabama, and Montgomery, Alabama.  As only records from the Birmingham VAMC are in the claims file, remand is warranted to ensure there are no outstanding VA treatment records from the Oakland or Montgomery VAMCs.
 
Further, in the March 2009 statement, the Veteran indicated that he was receiving Social Security Disability payments for his Hepatitis C.  As the Board cannot say that the Social Security Administration (SSA) records are not relevant, they must be obtained.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). 

Finally, the Board finds VA examinations required for certain claimed disabilities:

Respiratory Conditions

In regard to asbestosis, a November 2010 letter indicates the Veteran has a diagnosis of asbestosis.  A July 1977 STR indicates that the Veteran suffered asthma in childhood, and the STRs reflect that the Veteran was treated for asthma in service.  An additional VA examination on respiratory conditions is required to determine, in light of the evidence so stated, if the Veteran's asbestosis and/or asthma, a preexisting condition, were caused or otherwise impacted by his service.

Hepatitis C 

The Veteran appeared for a VA examination as to Hepatitis C in September 2009. The examiner stated that documentation to support a claim of a medical connection between the Veteran's current, chronic Hepatitis C and the uncomplicated nonspecific hepatitis treated during his active military service was not provided.  This rationale does not contain a clear etiology opinion, as it is unclear whether the examiner is intending to find that a nexus is less likely than not or that any opinion offered under the circumstances would be too speculative.

A November 1978 STR reflects that the Veteran reported experiencing malaise for three weeks and was given a general diagnosis of hepatitis.  Significantly, no other risk factors were identified during the VA examination.  The Board finds an additional VA examination is required to consider the STRs, including blood work of record, and relay a clear etiology opinion.

Headaches

An August 1976 STR reflects an automobile accident occurred and the Veteran suffered trauma to the head.  A September 1976 note indicates trauma to the head, neck, and ankles after a fall, with "severe headache."  A VA examination is required to consider the aforementioned facts in an etiology opinion on a current headache disability's relation to service.  

Bilateral Ankles

The Veteran's STRs reflect injury to both ankles in service.  A September 1976 note indicates trauma to the head, neck, and ankles after a fall.  A June 1980 note indicates injury to the left ankle after basketball.  A July 1980 note indicates trauma to the right ankle.  A VA examination is required to consider the aforementioned facts in an etiology opinion on a current left and/or right ankle disability's relation to service.  

Fatigue

The VA examiner will be asked to inquire as to the nature of the Veteran's claimed fatigue, to include whether it is related to his claimed headaches or claimed Hepatitis C.

Accordingly, the case is REMANDED for the following action:

1.  Associate all VA treatment records, namely from the Oakland, California, Birmingham, Alabama, and Montgomery, Alabama VAMCs.  If they are unable to be obtained, a negative response should be recorded and added to the claims file.

2.  Contact the Social Security Administration and request that SSA provide VA with the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.  A copy of any records obtained from SSA, to include a negative reply, should be included in the claims file.

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's claimed asthma and asbestosis.  The claims file must be provided to the examiner for review in connection with the examination and the examiner must note it has been reviewed.

The examiner should offer a complete rationale for any opinions that are expressed and should cite the appropriate evidence to support his or her conclusions.

(A) The examiner should identify all currently diagnosed respiratory conditions, to include asbestosis and asthma.  The examiner is requested to take note of the November 2010 letter indicated that the Veteran received a settlement award based upon "a diagnosis of asbestosis."  Any tests or studies deemed necessary by the examiner should be conducted.

(B)  With respect to each respiratory disorder identified by the examiner, the examiner should provide an opinion as to whether it is at least as likely as not that each disability is etiologically related to service, to include exposure to asbestos, or was manifest within one year of service discharge. 

(C) For asthma, the examiner should opine whether there is clear and unmistakable evidence that the disorder(s) pre-existed service. 

(i) If there is clear and unmistakable evidence that the asthma pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the asthma did not undergo an increase in the underlying pathology during service. 

If there was an increase in the severity of the Veteran's asthma during service, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease. 

(ii) If there is no clear and unmistakable evidence that asthma pre-existed service, then the examiner is asked whether it is at least as likely as not that the disorder is directly related to service.

(iii)  The examiner is requested to note the STRs; including a July 1977 STR which indicates that the Veteran suffered asthma in childhood, and the STRs which reflect that the Veteran was treated for asthma in service.

4.  Also, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's bilateral ankles.  The claims file must be provided to the examiner for review in connection with the examination and the examiner must note it has been reviewed.

The examiner should offer a complete rationale for any opinions that are expressed and should cite the appropriate evidence to support his or her conclusions.

(a)  State all diagnoses as to the Veteran's bilateral ankles.

(b)  With respect to the bilateral ankles, provide an opinion as to whether it is at least as likely as not that any diagnosed condition is etiologically related to service or was manifest within one year of service discharge. 

(c)  In formulating the above opinions, the examiner is requested to discuss that the Veteran's STRs reflect injury to both ankles in service.  A September 1976 note indicates trauma to the head, neck, and ankles after a fall.  A June 1980 note indicates injury to the left ankle after basketball.  A July 1980 note indicates trauma to the right ankle.  A VA examination is required to consider the aforementioned facts in an etiology opinion on a current left and/or right ankle disability's relation to service.  

5.  Also, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's Hepatitis C.  The claims file must be provided to the examiner for review in connection with the examination and the examiner must note it has been reviewed.

The examiner should offer a complete rationale for any opinions that are expressed and should cite the appropriate evidence to support his or her conclusions.

(a)  With respect to Hepatitis C, provide an opinion as to whether it is at least as likely as not that it is etiologically related to service or was manifest within one year of service discharge. 

(b)  In formulating the above opinion, the examiner is requested to discuss the STRs which reflect diagnosis of hepatitis, and the Veteran's report of being exposed to a contaminated needle.

(c)  The VA examiner will be asked to inquire as to the nature of the Veteran's claimed fatigue, to include whether it is related to his claimed Hepatitis C.

6.  Also, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's claimed headaches.  The claims file must be provided to the examiner for review in connection with the examination and the examiner must note it has been reviewed.

The examiner should offer a complete rationale for any opinions that are expressed and should cite the appropriate evidence to support his or her conclusions.

(a)  State all diagnoses as to the Veteran's claimed headaches.

(b)  With respect to any diagnosed headache condition, provide an opinion as to whether it is at least as likely as not that any diagnosed condition is etiologically related to service or was manifest within one year of service discharge. 

(c)  In formulating the above opinions, the examiner is requested to discuss the Veteran's STRs, including that an August 1976 STR reflects an automobile accident occurred and the Veteran suffered trauma to the head.  A September 1976 note indicates trauma to the head, neck, and ankles after a fall, with "severe headache."  A VA examination is required to consider the aforementioned facts in an etiology opinion on a current headache disability's relation to service.  

(d)  The VA examiner will be asked to inquire as to the nature of the Veteran's claimed fatigue, to include whether it is related to his claimed headaches.

7.  After the above is complete, readjudicate the Veteran's claims.  If complete grants of the benefits requested are not granted, issue a supplemental statement of the case to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


